GOLDTHWAITE, J.
There is some difficulty in coming to the belief that the transcript certified to this Court contains the entire proceedings had in the Court below, but as no effort has been made to correct it, or to supply any deficient matter, we must act on it as we find it.
It seems then, that at a settlement of the estate of William N. Booker, deceased', of whose will Jemison and Stewart are the *634executors, Jones and Connor, the executors of the last will of Sarah N. Booker, were present. In the course of the settlement it appeared that Jones and Connor, as the executors of Mrs. Booker, were ascertained to be indebted to Jemison and Stewart in the manner and for the sums indicated by the judgment rendered. Conceding the indebtedness to exist from Jones and Connor, as the executors of Mrs. Booker, to the ward of Jemi-son and Stewart, or to themselves, as the executors of William N. Booker, this furnished no warrant for the judgment rendered against the plaintiffs in this Court. The Court had no jurisdiction to render judgment against any one, on the application for the settlement of the estate before it, except the executors themselves; and they having shown a payment of all the debts and legacies, were entitled to be discharged; but they were not authorized to use that form of proceeding to obtain judgment against the executors of the estate of Mrs. Booker.
The judgment is clearly irregular, and is therefore reversed.